          Case 1:19-cv-01623-DAD-EPG Document 17 Filed 06/04/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT

 8                               EASTERN DISTRICT OF CALIFORNIA

 9
     BRITANIE HALLMON,                                 Case No. 1:19-cv-01623-DAD-EPG
10
                    Plaintiff,                         ORDER DIRECTING SERVICE BY THE
11                                                     UNITED STATES MARSHAL SERVICE
     v.                                                WITHOUT PREPAYMENT OF COSTS
12

13   STANISLAUS COUNTY HUMAN
     RESOURCE DEPARTMENT, et al.,
14
                    Defendants.
15

16        Plaintiff Britanie Hallmon is proceeding pro se and in forma pauperis with this action.

17   On August 23, 2019, Plaintiff Britanie Hallmon (“Plaintiff”), appearing pro se and in forma

18   pauperis commenced this action under Title VII of the Civil Rights Act, 42 U.S.C. § 2000e-5.

19   On May 19, 2020, the Court found service of the Complaint appropriate on Defendant

20   Stanislaus County.

21        Accordingly, IT IS HEREBY ORDERED:

22            1. The Clerk of the Court is DIRECTED to forward the following documents to the

23                United States Marshal Service:

24                   a. One completed and issued summons for each defendant to be served;

25                   b. One completed USM-285 form for each defendant to be served;

26                   c. One copy of the Complaint filed on August 23, 2019, for each defendant to

27                        be served, in addition to one extra copy for the United States Marshal

28                        Service;


                                                   1
         Case 1:19-cv-01623-DAD-EPG Document 17 Filed 06/04/20 Page 2 of 3


 1                    d. One copy of this Order for each defendant to be served, in addition to one

 2                        extra copy for the United States Marshal Service;

 3                    e. One copy of the court’s consent form for each defendant to be served.

 4            2. Within ten days from the date of this Order, the United States Marshal Service is

 5                DIRECTED to notify the following defendants of the commencement of this action

 6                and to request a waiver of service in accordance with the provisions of Federal Rule

 7                of Civil Procedure 4(d) and 28 U.S.C. § 566(c):

 8                    a. Stanislaus County

 9            3. The United States Marshal Service is DIRECTED to retain the summons and a copy

10                of the Complaint in their files for future use;

11            4. The United States Marshal Service shall file returned waivers of service as well as

12                any requests for waivers of service that are returned as undelivered as soon as they

13                are received;

14            5. If a waiver of service is not returned by a defendant within sixty days of the date of

15                mailing the request for waiver, the United States Marshal Service shall:

16                    a. Personally serve process and a copy of this Order on the defendant pursuant

17                        to Federal Rule of Civil Procedure 41 and 28 U.S.C. § 566(c);

18
     1
19    Rule 4(j)(2), which addresses service on a state, municipal corporation, or state-created
     governmental organization, provides:
20
          A state, a municipal corporation, or any other state-created governmental organization that
21        is subject to suit must be served by:
22             (A) delivering a copy of the summons and of the complaint to its chief executive
               officer; or
23             (B) serving a copy of each in the manner prescribed by that state's law for serving a
               summons or like process on such a defendant.
24
     Fed. R. Civ. P. 4(j)(2).
25

26   Under California Civil Procedure Code § 416.50(a), “[a] summons may be served on a public
     entity by delivering a copy of the summons and of the complaint to the clerk, secretary,
27   president, presiding officer, or other head of its governing body.” A “public entity” includes
     any “county, city, district, public authority, public agency, and any other political subdivision
28   or public corporation on this state.” Id. § 416.50(b).


                                                     2
          Case 1:19-cv-01623-DAD-EPG Document 17 Filed 06/04/20 Page 3 of 3


 1                     b. Within ten days after personal service is effected, the United States Marshal

 2                         Service shall file the return of service for the defendant, along with evidence

 3                         of any attempts to secure a waiver of service of process and of the costs

 4                         subsequently incurred in effecting service on said defendant. Said costs

 5                         shall be enumerated on the USM-285 form and shall include the costs

 6                         incurred by the Marshal’s office for photocopying additional copies of the

 7                         summons and the operative complaint and for preparing new USM-285

 8                         forms, if required. Costs of service will be taxed against the personally

 9                         served defendant in accordance with the provisions of Federal Rule of Civil

10                         Procedure 4(d)(2).

11              6. In the event that the defendant makes an appearance in this action by filing an

12                 answer, dispositive motion, or other pleading, the United States Marshals Service

13                 need not personally serve the defendant; and,

14              7. In the event that the defendant either waives service or is personally served, the

15                 defendant is required to respond to the Complaint.

16
     IT IS SO ORDERED.
17

18     Dated:     June 4, 2020                                 /s/
                                                          UNITED STATES MAGISTRATE JUDGE
19
20

21

22

23

24

25

26
27

28


                                                      3
